Citation Nr: 1733859	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in Houston, Texas.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected migraine headaches warrants a disability rating higher than 30 percent.  The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran last underwent a VA examination for her migraine headaches in November 2010.  During the Veteran's April 2017 hearing, the Veteran contended that her migraine headaches are more disabling than currently evaluated and that the last VA examination for this disability was almost 7 years old.  Under these circumstances, another VA examination is necessary to determine the severity of her migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all updated VA and private treatment records, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after September 2016.

2.  Schedule the Veteran for a VA migraine headaches examination with an appropriate clinician to determine the current nature and severity of her migraine headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner must specify in the report that the claims files have been reviewed.  Following a review of the record, the examiner should comment on the following:

(a)  The examiner is asked to provide an assessment on the current nature and severity of the Veteran's headaches, including whether any of the Veteran's headaches are prostrating in nature.

(b)  The examiner should also specifically address how often the Veteran has headaches, if they are prostrating, how long they last, and whether they result in economic inadaptability.

The examiner must provide a complete explanation for any opinion offered.

3.  After the Veteran's VA examination, the Veteran's migraine headaches claim must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




